OAKES, Circuit Judge
(concurring):
I concur in the result and state my views in only two respects.
Counsel for the defense attempted to put questions to the jury regarding racial prejudice which were more subtle than the bare “Have you any racial prejudice which would prevent your trying this case fairly?” called for by Ham v. South Carolina, 409 U.S. 524, 93 S.Ct. 848, 35 L.Ed.2d 46 (1973); Aldridge v. United States, 283 U.S. 308, 51 S.Ct. 470, 75 L.Ed. 1054 (1931); and United States v. Grant, 494 F.2d 120, 122-23 (2d Cir.), cert. denied, 419 U.S. 849, 95 S.Ct. 87, 42 L.Ed.2d 79 (1974). Rejecting the more subtle questions, Judge Palmieri offered to ask the Ham-Aldridge-Grant question instead. Counsel said that this was “not an adequate question” and vaguely in*744sisted that “the issue should be raised.” The court again declined to charge the questions as asked. Even agreeing that the Ham-Aldridge-Grant question is likely to be answered by all but the most naive juror in the negative, it still seems to me that at this point it was incumbent on counsel either to suggest additional questions or to make clear to the trial judge that she accepted the HamAldridge-Grant question or a substantial equivalent without waiving her right to appeal as to the specific questions asked. But this she did not do. The trial judge understandably thought she was insisting on her own two subtle questions, and unwilling to have the blunt Ham inquiry made. It is this omission, it seems to me, that precludes appellant’s claim here that error was committed below by failing to make any probe for racial prejudice at voir dire.
The gist of appellant’s argument on the Miranda point is that, when custodial interrogation was being conducted by the Assistant United States Attorney and appellant was asked the following question—
If you do not have funds to retain an attorney, an attorney will be appointed to represent you and you do not have to answer any questions before this attorney is appointed and you can consult with him. Do you understand that?
—his reply, noted on the interrogation form, was “Yes, sir — needs appointed lawyer.” Appellant claims that at this point all questioning should have ceased until a defense attorney was present to assist him.
There was testimony from the Assistant United States Attorney that the defendant “did not ever indicate that he wanted an attorney appointed during the interview.” From this the trial court construed the statement that the appellant “needs appointed lawyer” to denote that appellant needed a lawyer prospectively but that he did not want one at the interview. While I do not quarrel with this conclusion, on the basis of the Assistant United States Attorney’s testimony, it would certainly have been preferable, and far more in the spirit of Miranda, if the form of question asked at the interrogation had been to the following effect: “Understanding your rights as I have explained them, do you want to give me some information at this time about your background and your version of the facts even though you do not have an attorney present ?”1 Such a question would serve two purposes. It would help to clarify any possible ambiguity in the defendant’s mind as to whether he has a right to consult counsel before any further interrogation.1
2 More importantly, it would avoid just the type of situation which resulted here, where the interrogating official has to testify as to whether the defendant “ever asked” to have an attorney at the interrogation. This situation unnecessarily places the official’s integrity on the line, and it requires the court to rest its judgment on this important constitutional- claim on the credibility of different recollections of fact. Were we, in the proper context, to be asked to exercise our supervisory power in this respect, I would be inclined to require greater emphasis in the Miranda form used on the right to have counsel present at the interrogation, absent a compelling statement of reasons by the Government to the contrary.

. This is as opposed to the form question, given here and unanswered, which did not include the clause “even though you do not have an attorney present.”


. The preceding question, indented in the text above, tells him this, to be sure, but many defendants are unaware of this right, and the question is rather multiplicitous and vague on this point.